Case 2:17-cv-00658-JES-CM Document 29 Filed 01/22/19 Page 1 of 2 PageID 164



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

PROLACTO MICH FLORIDA, LLC,
a Florida limited liability
company,

             Plaintiff,

v.                                    Case No:      2:17-cv-658-FtM-29CM

LA   MEJOR  MICHOACANA   ICE
CREAM,   INC.,   a   Florida
Corporation    and   VALERIO
MIGUEL, an individual,

             Defendants.


                                      ORDER

        This matter comes before the Court on plaintiff's Request for

Dismissal of Complaint and retention of Court Jurisdiction to

Enforce the Permanent Injunction (Doc. #28) filed on January 17,

2019.      Plaintiff seeks to dismiss all claims, with each side to

bear    their   own   costs    and   attorney      fees,   and   with   the   Court

retaining jurisdiction over the Stipulated Permanent Injunction

and Order of Stay of Action Pending Completion of Settlement (Doc.

#25) entered on May 31, 2018.          A request for dismissal of the case

while maintaining a permanent injunction would be inconsistent.

Instead, the Court will dismiss all outstanding claims for damages

in   the    Complaint    not   addressed      by    the    Stipulated   Permanent

Injunction, and retain jurisdiction over the Stipulated Permanent

Injunction for purposes of enforcement.
Case 2:17-cv-00658-JES-CM Document 29 Filed 01/22/19 Page 2 of 2 PageID 165



     Accordingly, it is hereby

     ORDERED:

     1. Plaintiff's    Request    for     Dismissal   of   Complaint   and

        retention of Court Jurisdiction to Enforce the Permanent

        Injunction (Doc. #28) is GRANTED IN PART.

     2. The Clerk shall enter judgment dismissing any claim for

        damages not covered by the Stipulated Permanent Injunction

        (Doc. #25), with each party to bear their own attorney fees

        and costs, and the Court retains jurisdiction over the

        Stipulated Permanent Injunction (Doc. #25).

     3. The Clerk is further directed to terminate all deadlines

        and motions, and to close the file.

     DONE and ORDERED at Fort Myers, Florida, this             22nd    day

of January, 2019.




Copies:
Counsel of Record




                                  - 2 -
